UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio manager provides a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective Long-term capital appreciation Net asset value June 30, 2015 Class IA: $20.19 Class IB: $20.12 Total return at net asset value MSCI EAFE Growth (as of 6/30/15) Class IA shares* Class IB shares† Index (ND) 6 months 7.34% 7.19% 6.91% 1 year –3.86 –4.14 –1.33 5 years 61.49 59.50 61.71 Annualized 10.06 9.79 10.09 10 years 83.69 79.18 75.71 Annualized 6.27 6.01 5.80 Life 156.19 145.88 113.29 Annualized 5.22 4.99 4.20 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: January 2, 1997. † Class inception date: April 30, 1998. The MSCI EAFE Growth Index (ND) is an unmanaged index that measures the performance in 20 countries within Europe, Australasia, and the Far East with a greater-than-average growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Putnam VT International Growth Fund1 Report from your fund’s manager What was the market environment like for international growth stocks during the six-month reporting period ended June 30, 2015, and how did the portfolio fare? The market generally performed well, particularly in Europe and Japan. Companies in these countries benefited from lower currencies — which made exporters’ goods and services more competitive — and from their respective governments’ commitments to monetary and fiscal reform. For the period overall, the fund edged ahead of the benchmark, the MSCI EAFE Growth Index [ND], largely as a result of our stock selection decisions across a range of sectors. Bright spots included technology, consumer staples, and communication services stocks, while areas that didn’t live up to our expectations included select financial and basic-materials stocks. In Europe, Greece’s debt crisis dominated headlines for much of the period. How did this affect the fund? As the Greek debt crisis unfolded during the second calendar quarter, the market suffered through numerous large swings in sentiment regarding the likely outcome, with entirely new lists of “possible outcomes” appearing (and then fading away) on almost a weekly basis. The fund had no direct exposure to Greek stocks, so it was essentially immune to the large decline in the Greek market. While the rapid shifts in sentiment about Greece also impacted performance of the other main European markets, the portfolio’s European exposure was geared more toward northern European-focused stocks and stocks that were more leveraged to the economic recovery in the United States. Thus, Greece’s indirect impact on the fund was also minimal. Late in the period, China’s stock market experienced a swift and dramatic decline. What caused this development, and was the fund exposed to this pullback? In China, the stock market began to decline in early June. This correction worsened through period-end, at which point we witnessed what seemed to us like a dangerously awkward market intervention by Chinese policymakers. The fund had very little exposure to this event, though the portfolio does have positions in Hong Kong-listed stocks — some of which experienced volatility proceeding from the mainland Chinese market. Leading up to the selloff, the Chinese government was vocal about the merits of stock investing. Many investors took this as a recommendation for accumulating wealth and began to trade on margin, which, as a general rule, carries substantial investment risks. The government encouraged stock investing as part of its efforts to stimulate the overall economy, but the government does not appear to have considered the attendant risks in this plan. In a sense, this was somewhat similar to the secondary impacts of the QE [quantitative easing] programs by U.S. and European central banks, which pushed assets out of low-interest-rate areas like Treasuries and into other higher-yielding assets, including stock and bond markets. However, the explicit attempt by the Chinese authorities to convince investors to put money in the stock market was, in our view, a significantly riskier move involving a higher level of market distortion. When the Chinese market downturn intensified shortly after period-end, the government felt its credibility was at stake, and thus imposed a variety of top-down controls to halt the market’s nosedive, including placing restrictions on large investors preventing them from selling their shares. We think that this increased intervention further undermines the government’s credibility in terms of allowing markets to find their own level, and thus increases the long-term risk associated with investing. What factors drove Japanese stocks during the period? Momentum has been building for better corporate governance in Japan. This momentum, plus the yen’s general weakness relative to the U.S. dollar since 2014 — which has been especially positive for Japanese exporters — aided Japanese stocks’ results during the six-month period ended June 30, 2015. We found that Japanese companies, relative to all major stock markets, had the fastest earnings growth over the past year. The major change in corporate governance concerns the way the Japanese government has put its weight behind policies that are intended to provide stronger incentives for companies to improve their profitability. For decades, Japanese companies tended to prioritize being good stewards to their own corporate family over producing profits. This entailed keeping bloated balance sheets, maintaining non-core businesses, and placing little emphasis on creating long-term value for shareholders. Now, the government and other relevant Japanese institutions appear to have embraced measures that put pressure on Japanese companies to raise ROE, or return on equity, which we believe should lead to higher profits and more efficient asset allocation. What are your expectations for non-U.S. developed markets? With respect to Japan, we are positive about the near-term prospects for exporters, and we think the corporate governance changes are promising for a variety of Japanese stocks. Over the longer term, however, the Japanese economy gives us cause for concern. Japan has a very high debt-to-GDP ratio; continued budget deficits; and a developing problem with its shrinking work-force, which is expected to contract by a half to a full percentage point per year over the next decade. So while we believe that investing in Japan’s markets at the moment offers ample opportunities to seek sources of unanticipated growth, Japan’s economy on a longer time horizon raises difficult questions. We believe that Europe, by contrast, should remain a comparative bright spot for investors. With the Greek situation likely resolved (at least temporarily), and most major countries in Europe showing signs of at least some economic recovery, the macro environment is increasingly conducive to profit expansion, in our view. In addition, 2 Putnam VT International Growth Fund the benefits of the euro’s depreciation relative to the dollar over the past 12 months do not appear to be reflected in analysts’ expectations for European corporate earnings, in our view. Finally, we think the impact of the downturn in Europe, in terms of reducing the number of competitors in many industries, and forcing management teams to adopt more profit-focused plans — or causing recalcitrant management teams to be replaced with more profit-focused teams — has created significant opportunity for margin expansion at a number of European companies over the next few years. As always, while we remain cognizant of global macroeconomic conditions, we continue to focus on our best ideas and to let our fundamental stock-selection process drive the fund’s performance. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Jeffrey B. Sacknowitz, CFA, joined Putnam in 1999 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT International Growth Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/14*† 1.19% 1.44% Total annual operating expenses for the fiscal year ended 12/31/14* 1.24% 1.49% Annualized expense ratio for the six-month period ended 6/30/15 1.19% 1.44% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. †Reflects Putnam Management’s contractual obligation to limit expenses through 4/30/16. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $6.12 $7.40 $5.96 $7.20 Ending value (after expenses) $1,073.40 $1,071.90 $1,018.89 $1,017.65 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT International Growth Fund The fund’s portfolio 6/30/15 (Unaudited) COMMON STOCKS (96.1%)* Shares Value Aerospace and defense (0.9%) Airbus Group SE (France) 3,594 $233,194 Bombardier, Inc. Class B (Canada) 118,100 212,750 Airlines (0.7%) International Consolidated Airlines Group SA (Spain) † 40,587 315,482 Auto components (2.0%) Bridgestone Corp. (Japan) 10,700 395,835 Toyo Tire & Rubber Co., Ltd. (Japan) 10,400 219,922 Toyota Industries Corp. (Japan) 5,900 336,495 Automobiles (3.1%) Fiat Chrysler Automobiles NV (United Kingdom) † 17,502 256,389 Tata Motors, Ltd. (India) 48,690 331,953 Toyota Motor Corp. (Japan) 7,700 516,102 Yamaha Motor Co., Ltd. (Japan) 17,300 378,413 Banks (6.2%) Axis Bank, Ltd. (India) 28,006 245,822 Bank of Ireland (Ireland) † 934,893 377,300 Credicorp, Ltd. (Peru) 2,000 277,840 Dubai Islamic Bank PJSC (United Arab Emirates) 97,949 182,409 Grupo Financiero Banorte SAB de CV (Mexico) 51,700 284,264 Metro Bank PLC (acquired 1/15/14, cost $170,396) (Private) (United Kingdom) † ΔΔ F 8,005 189,768 Natixis SA (France) 49,233 354,298 Permanent TSB Group Holdings PLC (Ireland) † 98,915 517,412 Sumitomo Mitsui Financial Group, Inc. (Japan) 4,300 191,802 Virgin Money Holdings UK PLC (United Kingdom) † 46,411 321,227 Beverages (1.4%) Anheuser-Busch InBev NV (Belgium) 3,679 440,915 Britvic PLC (United Kingdom) 18,723 211,078 Biotechnology (2.3%) Celgene Corp. † 2,300 266,191 China Biologic Products, Inc. (China) † S 2,200 253,352 Gilead Sciences, Inc. 2,500 292,700 Grifols SA ADR (Spain) 8,380 259,529 Building products (2.0%) Assa Abloy AB Class B (Sweden) 20,499 386,001 Compagnie De Saint-Gobain (France) 6,862 308,069 LIXIL Group Corp. (Japan) 13,800 274,004 Capital markets (1.2%) KKR & Co. LP 11,327 258,822 UBS Group AG (Switzerland) 14,847 314,900 Chemicals (2.4%) Akzo Nobel NV (Netherlands) 2,891 210,367 Monsanto Co. 1,600 170,544 Symrise AG (Germany) 7,511 466,160 Syngenta AG (Switzerland) 662 269,063 Commercial services and supplies (3.0%) Kaba Holding AG Class B (Switzerland) 466 277,372 Regus PLC (United Kingdom) 165,576 679,541 COMMON STOCKS (96.1%)* cont. Shares Value Commercial services and supplies cont. Sohgo Security Services Co., Ltd. (Japan) 6,600 $260,473 Tyco International PLC 4,900 188,552 Communications equipment (0.6%) Alcatel-Lucent (France) † 78,603 286,377 Construction and engineering (1.0%) IRB Infrastructure Developers, Ltd. (India) 50,633 185,620 Mota-Engil Africa NV (Angola) † 6,352 47,800 Mota-Engil SGPS SA (Portugal) S 85,496 217,509 Containers and packaging (0.6%) Smurfit Kappa Group PLC (Ireland) 9,540 262,807 Diversified financial services (1.9%) Challenger, Ltd. (Australia) 111,278 576,956 Eurazeo SA (France) S 5,240 346,712 Diversified telecommunication services (2.7%) Cellnex Telecom SAU 144A (Spain) † 9,213 155,864 Com Hem Holding AB (Sweden) 51,120 473,901 Iliad SA (France) 641 142,102 Telecom Italia SpA RSP (Italy) 475,878 485,702 Electrical equipment (0.3%) Jiangnan Group, Ltd. (China) 482,000 138,664 Electronic equipment, instruments, and components (2.9%) Japan Display, Inc. (Japan) † 67,300 253,506 Jenoptik AG (Germany) 11,735 141,555 Murata Manufacturing Co., Ltd. (Japan) 4,100 715,578 Sophos Group PLC 144A (United Kingdom) † 12,646 46,496 Wasion Group Holdings, Ltd. (Hong Kong) 126,000 194,408 Energy equipment and services (0.7%) Ezion Holdings, Ltd. (Singapore) S 414,560 315,495 Food products (5.1%) Associated British Foods PLC (United Kingdom) 13,052 588,783 Barry Callebaut AG (Switzerland) 419 477,282 Kerry Group PLC Class A (Ireland) 6,735 499,241 Nestle SA (Switzerland) 7,760 560,244 WH Group, Ltd. 144A (Hong Kong) † 430,827 293,460 Gas utilities (1.0%) Tokyo Gas Co., Ltd. (Japan) 90,000 478,000 Health-care equipment and supplies (0.4%) Sartorius AG (Preference) (Germany) 932 173,260 Hotels, restaurants, and leisure (3.1%) Accor SA (France) 3,515 177,399 Compass Group PLC (United Kingdom) 45,368 750,625 Dalata Hotel Group PLC (Ireland) † 43,475 174,485 Melco Crown Entertainment, Ltd. ADR (Hong Kong) S 7,200 141,336 Thomas Cook Group PLC (United Kingdom) † 111,559 239,793 Household durables (1.1%) Panasonic Corp. (Japan) 15,286 210,021 Skyworth Digital Holdings, Ltd. (China) 358,000 318,672 Putnam VT International Growth Fund 5 COMMON STOCKS (96.1%)* cont. Shares Value Household products (1.3%) Henkel AG & Co. KGaA (Preference) (Germany) 5,343 $599,238 Independent power and renewable electricity producers (0.4%) China Resources Power Holdings Co., Ltd. (China) 72,000 201,095 Industrial conglomerates (1.0%) Rheinmetall AG (Germany) 6,051 306,840 Siemens AG (Germany) 1,808 182,114 Insurance (4.6%) Admiral Group PLC (United Kingdom) 11,427 249,031 AIA Group, Ltd. (Hong Kong) 130,200 852,430 Prudential PLC (United Kingdom) 34,085 820,747 St James’s Place PLC (United Kingdom) 19,604 279,073 Internet and catalog retail (0.9%) Ctrip.com International, Ltd. ADR (China) † 2,500 181,550 Delivery Hero Holding GmbH (acquired 6/12/15, cost $177,146) (Private) (Germany) † ΔΔ F 23 157,937 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 Global Fashion Holding SA (acquired 8/2/13, cost $65,824) (Private) (Brazil) † ΔΔ F 1,554 40,381 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ΔΔ F 1 1 Zalando SE (Germany) † 2,054 68,594 Internet software and services (1.6%) Alibaba Group Holding, Ltd. ADR (China) † S 3,331 274,041 Pandora Media, Inc. † 8,300 128,982 Tencent Holdings, Ltd. (China) 17,000 339,274 Machinery (0.6%) JTEKT Corp (Japan) 16,200 306,832 Media (3.9%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 13,446 208,365 Global Mediacom Tbk PT (Indonesia) 1,473,300 129,290 Mediaset SpA (Italy) 42,077 202,274 Nippon Television Holdings, Inc. (Japan) 9,800 173,363 Numericable-SFR (France) † 6,304 334,147 ProSiebenSat.1 Media AG (Germany) 3,335 164,708 Quebecor, Inc. Class B (Canada) 10,600 264,958 WPP PLC (United Kingdom) 17,630 395,018 Metals and mining (0.5%) BHP Billiton, Ltd. (Australia) 10,884 227,154 Multi-utilities (1.0%) Veolia Environnement SA (France) 22,804 464,987 Oil, gas, and consumable fuels (1.8%) BG Group PLC (United Kingdom) 13,402 223,108 Genel Energy PLC (United Kingdom) † 34,015 270,972 Total SA (France) 6,938 337,006 Personal products (1.5%) Coty, Inc. Class A † 13,400 428,398 Shiseido Co., Ltd. (Japan) 12,900 292,815 COMMON STOCKS (96.1%)* cont. Shares Value Pharmaceuticals (11.8%) Allergan PLC † 1,600 $485,536 Astellas Pharma, Inc. (Japan) 50,500 720,250 AstraZeneca PLC (United Kingdom) 7,578 478,540 Bayer AG (Germany) 2,575 360,421 Bristol-Myers Squibb Co. 3,100 206,274 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) S 1,110,000 207,636 Novartis AG (Switzerland) 13,684 1,348,714 Sanofi (France) 2,215 217,899 Shionogi & Co., Ltd. (Japan) 8,100 314,046 Shire PLC (United Kingdom) 8,950 716,494 STADA Arzneimittel AG (Germany) 4,251 143,385 UCB SA (Belgium) 5,768 414,057 Real estate investment trusts (REITs) (2.0%) Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) 256,135 263,771 Hibernia REIT PLC (Ireland) 330,532 464,302 Japan Hotel REIT Investment Corp (Japan) 321 213,764 Real estate management and development (2.7%) DAMAC Properties Dubai Co. PJSC (United Arab Emirates) † 198,025 166,059 Foxtons Group PLC (United Kingdom) 94,675 352,408 Kennedy-Wilson Holdings, Inc. 11,310 278,113 Oberoi Realty, Ltd. (India) 49,825 212,899 Sumitomo Realty & Development Co., Ltd. (Japan) 8,000 280,655 Road and rail (0.3%) Keisei Electric Railway Co., Ltd. (Japan) 13,000 154,659 Semiconductors and semiconductor equipment (1.8%) Silergy Corp. (Taiwan) 31,768 326,385 Sumco Corp. (Japan) 24,100 301,878 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 52,000 236,789 Software (1.3%) Nintendo Co., Ltd. (Japan) 2,300 384,696 TiVo, Inc. † 24,600 249,444 Specialty retail (0.7%) Sports Direct International PLC (United Kingdom) † 30,402 343,221 Technology hardware, storage, and peripherals (1.5%) Casetek Holdings, Ltd. (Taiwan) 31,000 191,901 Lenovo Group, Ltd. (China) 142,000 196,745 Samsung Electronics Co., Ltd. (South Korea) 277 314,883 Textiles, apparel, and luxury goods (1.7%) Luxottica Group SpA (Italy) 6,600 438,905 Moncler SpA (Italy) 19,552 362,275 Thrifts and mortgage finance (0.8%) Dewan Housing Finance Corp., Ltd. (India) 41,436 273,908 Home Capital Group, Inc. (Canada) 3,200 110,886 Tobacco (0.9%) Japan Tobacco, Inc. (Japan) 12,100 431,115 Trading companies and distributors (2.1%) Mitsubishi Corp. (Japan) 20,200 444,322 Wolseley PLC (United Kingdom) 8,429 538,106 6 Putnam VT International Growth Fund COMMON STOCKS (96.1%)* cont. Shares Value Transportation infrastructure (1.1%) Aena SA (Spain) † 1,795 $187,588 Sumitomo Warehouse Co., Ltd. (The) (Japan) 58,000 324,157 Water utilities (0.2%) Sound Global, Ltd. (China) † F S 127,000 102,049 Wireless telecommunication services (1.5%) Bharti Infratel, Ltd. (India) 35,704 250,623 KDDI Corp. (Japan) 18,900 456,188 Total common stocks (cost $40,948,594) INVESTMENT COMPANIES (0.9%)* Shares Value Market Vectors Russia ETF (Russia) S 16,000 $292,480 Market Vectors Vietnam ETF (Vietnam) 6,000 111,840 Total investment companies (cost $415,005) WARRANTS (0.5%)* † Expiration date Strike price Warrants Value Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 $0.00 48,400 $247,425 Total warrants (cost $196,884) SHORT-TERM INVESTMENTS (5.6%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% d Shares 1,513,360 $1,513,360 Putnam Short Term Investment Fund 0.10% L Shares 988,687 988,687 U.S. Treasury Bills 0.00%, November 5, 2015 Δ $115,000 114,992 U.S. Treasury Bills 0.02%, August 13, 2015 Δ 15,000 15,000 Total short-term investments (cost $2,632,047) Total investments (cost $44,192,530) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund PJSC Public Joint Stock Company Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $47,406,261. † This security is non-income-producing. ΔΔ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $388,089, or 0.8% of net assets. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 1). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $145,277 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 19.1% Australia 1.7% United Kingdom 16.8 Taiwan 1.6 United States 8.6 Canada 1.2 Switzerland 6.9 United Arab Emirates 0.7 France 6.8 Singapore 0.7 Germany 5.8 South Korea 0.7 China 5.2 Russia 0.6 Ireland 4.8 Mexico 0.6 India 3.2 Peru 0.6 Italy 3.1 Turkey 0.6 Hong Kong 3.1 Portugal 0.5 Spain 2.4 Other 1.1 Sweden 1.8 Total 100.0% Belgium 1.8 FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $44,030,242) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 7/15/15 $744,777 $733,407 $(11,370) British Pound Buy 9/16/15 287,695 276,497 11,198 Euro Buy 9/16/15 2,191,442 2,156,308 35,134 Japanese Yen Sell 8/19/15 282,212 287,892 5,680 Barclays Bank PLC Canadian Dollar Buy 7/15/15 253,039 249,678 3,361 Euro Buy 9/16/15 732,006 742,895 (10,889) Hong Kong Dollar Sell 8/19/15 291,346 291,197 (149) Japanese Yen Sell 8/19/15 743,124 758,884 15,760 Putnam VT International Growth Fund 7 FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $44,030,242) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Singapore Dollar Buy 8/19/15 $89,329 $90,603 $(1,274) Swiss Franc Sell 9/16/15 1,395,090 1,380,993 (14,097) Citibank, N.A. British Pound Buy 9/16/15 1,586,567 1,539,879 46,688 Canadian Dollar Sell 7/15/15 399,611 394,289 (5,322) Danish Krone Buy 9/16/15 1,316,245 1,312,639 3,606 Euro Sell 9/16/15 779,661 766,399 (13,262) Japanese Yen Buy 8/19/15 471,537 475,735 (4,198) Credit Suisse International Australian Dollar Buy 7/15/15 18,426 10,342 8,084 British Pound Sell 9/16/15 2,438,662 2,367,155 (71,507) Canadian Dollar Sell 7/15/15 1,558,339 1,537,362 (20,977) Euro Buy 9/16/15 217,626 214,134 3,492 Japanese Yen Sell 8/19/15 671,747 686,067 14,320 Norwegian Krone Buy 9/16/15 387,980 390,772 (2,792) Swedish Krona Sell 9/16/15 132,479 130,453 (2,026) Swiss Franc Sell 9/16/15 276,765 273,933 (2,832) Deutsche Bank AG Australian Dollar Sell 7/15/15 128,524 126,414 (2,110) British Pound Buy 9/16/15 484,152 483,559 593 Canadian Dollar Buy 7/15/15 626,954 618,293 8,661 Euro Buy 9/16/15 896,398 877,275 19,123 Goldman Sachs International British Pound Sell 9/16/15 201,481 201,726 245 Euro Sell 9/16/15 1,187,571 1,168,067 (19,504) HSBC Bank USA, National Association Australian Dollar Buy 7/15/15 868,829 854,111 14,718 British Pound Buy 9/16/15 873,295 847,546 25,749 Euro Buy 9/16/15 727,765 715,595 12,170 Japanese Yen Sell 8/19/15 140,081 138,266 (1,815) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/15/15 1,249,159 1,228,944 20,215 British Pound Buy 9/16/15 1,284,424 1,246,475 37,949 Euro Sell 9/16/15 4,625,845 4,553,260 (72,585) Japanese Yen Buy 8/19/15 631,587 649,528 (17,941) Norwegian Krone Buy 9/16/15 2,636 2,649 (13) Singapore Dollar Buy 8/19/15 212,639 215,620 (2,981) South Korean Won Sell 8/19/15 344,191 354,109 9,918 Swedish Krona Buy 9/16/15 680,447 670,070 10,377 Swiss Franc Buy 9/16/15 1,458,274 1,436,292 21,982 State Street Bank and Trust Co. Australian Dollar Buy 7/15/15 800,443 785,855 14,588 British Pound Buy 9/16/15 76,478 74,233 2,245 Euro Buy 9/16/15 173,208 178,570 (5,362) Hong Kong Dollar Buy 8/19/15 151,407 151,435 (28) Israeli Shekel Buy 7/15/15 206,423 205,688 735 Japanese Yen Sell 8/19/15 434,426 443,674 9,248 Swedish Krona Sell 9/16/15 353,882 348,523 (5,359) Swiss Franc Sell 9/16/15 194,165 192,198 (1,967) 8 Putnam VT International Growth Fund FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $44,030,242) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Sell 7/15/15 $723,266 $711,549 $(11,717) British Pound Sell 9/16/15 1,933,624 1,876,514 (57,110) Canadian Dollar Buy 7/15/15 839,968 828,587 11,381 Euro Buy 9/16/15 523,531 522,577 954 Japanese Yen Buy 8/19/15 329,018 323,288 5,730 Swiss Franc Buy 9/16/15 102,768 91,536 11,232 WestPac Banking Corp. Australian Dollar Sell 7/15/15 1,283,545 1,262,701 (20,844) British Pound Sell 9/16/15 316,905 307,656 (9,249) Euro Buy 9/16/15 2,307,398 2,270,346 37,052 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $7,714,108 $— $198,321 Consumer staples 4,822,569 — — Energy 1,146,581 — — Financials 9,067,810 — 189,768 Health care 6,858,284 — — Industrials 6,169,649 — — Information technology 4,582,938 — — Materials 1,606,095 — — Telecommunication services 1,964,380 — — Utilities 1,144,082 102,049 — Total common stocks Investment companies 404,320 — — Warrants — 247,425 — Short-term investments 988,687 1,643,352 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $32,908 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 9 Statement of assets and liabilities 6/30/15 (Unaudited) Assets Investment in securities, at value, including $1,338,464 of securities on loan (Note 1): Unaffiliated issuers (identified cost $41,690,483) $46,348,371 Affiliated issuers (identified cost $2,502,047) (Notes 1 and 5) 2,502,047 Cash 39 Foreign currency (cost $30,989) (Note 1) 30,783 Dividends, interest and other receivables 107,984 Receivable for shares of the fund sold 24,708 Receivable for investments sold 240,423 Unrealized appreciation on forward currency contracts (Note 1) 422,188 Total assets Liabilities Payable for investments purchased 193,872 Payable for shares of the fund repurchased 17,043 Payable for compensation of Manager (Note 2) 30,791 Payable for custodian fees (Note 2) 12,934 Payable for investor servicing fees (Note 2) 4,216 Payable for Trustee compensation and expenses (Note 2) 70,172 Payable for administrative services (Note 2) 150 Payable for distribution fees (Note 2) 3,111 Collateral on securities loaned, at value (Note 1) 1,513,360 Unrealized depreciation on forward currency contracts (Note 1) 389,280 Other accrued expenses 35,353 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $76,121,359 Undistributed net investment income (Note 1) 356,999 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (33,762,521) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,690,424 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $32,597,208 Number of shares outstanding 1,614,693 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.19 Computation of net asset value Class IB Net assets $14,809,053 Number of shares outstanding 735,988 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $20.12 The accompanying notes are an integral part of these financial statements. 10 Putnam VT International Growth Fund Statement of operations Six months ended 6/30/15 (Unaudited) Investment income Dividends (net of foreign tax of $49,377) $505,105 Interest (including interest income of $224 from investments in affiliated issuers) (Note 5) 266 Securities lending (Note 1) 16,058 Total investment income Expenses Compensation of Manager (Note 2) 218,815 Investor servicing fees (Note 2) 16,843 Custodian fees (Note 2) 16,920 Trustee compensation and expenses (Note 2) 1,374 Distribution fees (Note 2) 18,705 Administrative services (Note 2) 484 Auditing and tax fees 39,297 Other 14,507 Fees waived and reimbursed by Manager (Note 2) (24,198) Total expenses Expense reduction (Note 2) (4,183) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 2,165,778 Net realized loss on foreign currency transactions (Note 1) (177,546) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 219,987 Net unrealized appreciation of investments during the period 925,239 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/15* 12/31/14 Increase (decrease) in net assets Operations: Net investment income $222,865 $456,665 Net realized gain on investments and foreign currency transactions 1,988,232 5,540,913 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 1,145,226 (8,994,635) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA — (118,772) Class IB — (9,647) Decrease from capital share transactions (Note 4) (2,794,760) (8,866,742) Total increase (decrease) in net assets Net assets: Beginning of period 46,844,698 58,836,916 End of period (including undistributed net investment income of $356,999 and $134,134, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT International Growth Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA 6/30/15† .10 1.28 — — — * .59 * .50 * 44 * 12/31/14 .19 (1.37) (.06) — 1.22 .93 98 12/31/13 .13 3.59 (.23) — 1.24 .73 125 12/31/12 .16 2.77 (.26) — 1.24 1.08 114 12/31/11 .19 (3.15) (.43) — f 1.24 1.14 112 12/31/10 .13 1.80 (.49) — 1.23 .84 148 Class IB 6/30/15† .08 1.27 — — — 7.19 * .71 * .38 * 44 * 12/31/14 .13 (1.36) (.01) — 1.47 .67 98 12/31/13 .09 3.58 (.19) — 1.49 .49 125 12/31/12 .13 2.77 (.22) — 1.49 .83 114 12/31/11 .15 (3.15) (.39) — f 1.49 .90 112 12/31/10 .09 1.79 (.44) — 1.48 .61 148 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c The charges and expenses at the insurance company separate account level are not reflected. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 6/30/15 0.05% 12/31/14 0.05 12/31/13 0.03 12/31/12 0.05 12/31/11 0.02 12/31/10 0.01 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 12Putnam VT International Growth Fund Notes to financial statements 6/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through June 30, 2015. Putnam VT International Growth Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek long-term capital appreciation by investing mainly in common stocks of companies of any size in established and emerging markets outside the United States. The fund invests mainly in growth stocks, which are issued by companies whose earnings are expected to grow faster than those of similar firms and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost Putnam VT International Growth Fund 13 of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $140,315 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $129,989 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $1,513,360 and the value of securities loaned amounted to $1,492,657. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No 14 Putnam VT International Growth Fund provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $35,670,124 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $35,670,124 N/A $35,670,124 12/31/16 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $44,270,497, resulting in gross unrealized appreciation and depreciation of $6,914,626 and $2,334,705, respectively, or net unrealized appreciation of $4,579,921. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 40.1% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion and 0.845% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $24,198 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $11,565 Class IB 5,278 Total $16,843 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $4,183 under the brokerage/ service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $27, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. Putnam VT International Growth Fund 15 The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $18,705 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $20,609,500 $23,386,998 U.S. government securities (Long-term) — — Total Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/15 Year ended 12/31/14 Six months ended 6/30/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 48,602 $987,077 30,125 $594,560 16,724 $324,851 23,889 $474,608 Shares issued in connection with reinvestment of distributions — — 5,900 118,772 — — 479 9,647 48,602 987,077 36,025 713,332 16,724 324,851 24,368 484,255 Shares repurchased (149,042) (2,955,657) (341,270) (6,828,481) (57,791) (1,151,031) (162,589) (3,235,848) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $806,295 $6,850,384 $6,667,992 $224 $988,687 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $—* Forward currency contracts (contract amount) $51,300,000 Warrants (number of warrants) 21,000 * For the reporting period there were no holdings at the end of each fiscal quarter and the transactions were considered minimal. The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $422,188 Payables $389,280 Equity contracts Investments 247,425 Payables — Total 16 Putnam VT International Growth Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Options contracts Total Foreign exchange contracts $— $(172,563) $(172,563) Equity contracts (8,942) — $(8,942) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $218,787 $218,787 Equity contracts 50,541 — $50,541 Total Putnam VT International Growth Fund17 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N. A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $52,012 $19,121 $50,294 $25,896 $28,377 $245 $52,637 $100,441 $26,816 $29,297 $37,052 $422,188 Total Assets Liabilities: Forward currency contracts # 11,370 26,409 22,782 100,134 2,110 19,504 1,815 93,520 12,716 68,827 30,093 389,280 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $(74,238) $— $— $— $— $— $— $— Net amount $40,642 $(7,288) $27,512 $— $26,267 $(19,259) $50,822 $6,921 $14,100 $(39,530) $6,959 †
